Per Curiam. Appellant Tony Alamo, by his attorney, Eric M. Lieberman, has filed a motion for rule on the clerk. Appellant alleges that the Clerk of the Supreme Court rejected appellant’s petition for review because, as a matter of unwritten practice, “the Supreme Court does not review per curiam decisions of the Court of Appeals.” If appellant’s petition for review was indeed rejected for the reason stated by appellant’s counsel, the rejection would have been error. In any event, we have considered appellant’s petition for review and find that it has no merit.  The motion is, therefore, denied.